Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. DiMedio on 2/17/2022.
The application has been amended as follows: 
In claim 1 line 13, after spindle shaped please add –body which is formed as a body which in a longitudinal direction with respect to the uterotubal implant 
In claim 18 line 11, after spindle shaped central body please add –which is formed as a body which in a longitudinal direction with respect to the uterotubal implant device is conically flared at its proximal end and tapered at its distal end such that the central body forms a spindle shape and----.

Reasons for Allowance
Claims 1-2, and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a uterotubal implant device having three compressible self-expandable bodies including a central body disposed between the proximal body and the distal body, wherein the central body is spindle-shaped body which is formed as a body which in a longitudinal direction with respect to the uterotubal implant device is conically flared at its proximal end and tapered at its distal end such that the central body forms a spindle shape, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 18, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a uterotubal implant device having three compressible self-expandable bodies including a spindle shaped central body which is formed as a body which in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TARLA R PATEL/Primary Examiner, Art Unit 3786